WENTWORTH, Judge.
The self-insured employer appeals, and the claimant cross-appeals, a worker’s compensation order which we affirm except as to the award of 80% permanent partial disability benefits based upon diminution of wage earning capacity. The claimant's injury precludes his continued employment as a fireman, and he has unsuccessfully attempted to continue his part-time employment as an automotive mechanic. However, although the record evidence does not indicate that less strenuous employment is necessarily beyond his capabilities, the claimant has made no other effort to test his employability on the open labor market. The claimant’s failure to adequately seek employment within his physical capabilities precludes any consideration of wage earning capacity loss, and the compensation awarded should have been based only upon the anatomic impairment sustained. Exxon Co. U.S.A. v. Alexis, 370 So.2d 1128 (Fla. *9121978); Mahler v. Lauderdale Lakes National Bank, 322 So.2d 507 (Fla.1975). The judge of industrial claims found that the claimant in the present case has sustained an anatomic impairment of 18% of the body as a whole; the order appealed is amended so as to award compensation for an 18% permanent partial disability.
Accordingly, the order appealed is affirmed as amended.
ROBERT P. SMITH, Jr., and ERVIN, JJ., concur.